       Case 2:18-cv-00176-SAB          ECF No. 21   filed 03/28/19   PageID.162 Page 1 of 3



 1   BULLIVANT HOUSER BAILEY PC                THE HONORABLE STANLEY A. BASTIAN
     1700 Seventh Avenue, Suite 1810
 2   Seattle, Washington 98101-1397
     Telephone: 206.292.8930
 3   Facsimile: 206.386.5130

 4   Attorneys for Plaintiff Berkley
     Assurance Company
 5

 6
 7

 8                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 9                                 AT SPOKANE
10

11 BERKLEY ASSURANCE COMPANY,
                                                     No.: 2:18-cv-00176-SAB
12                       Plaintiff,
                                                     STIPULATED MOTION TO DISMISS
13         v.                                        ALL CLAIMS WITH PREJUDICE
14 INLAND WASHINGTON, LLC; and
     RS CONSTRUCTION &
15 EXCAVATION, INC.,

16                       Defendants.
17

18                                        STIPULATION
19
           Plaintiff Berkley Assurance Company (“Berkley”) and Defendant Inland
20
     Washington, LLC (“Inland”) (collectively, the “Parties”) stipulate that Berkley’s
21
     claim for declaratory relief and Inland’s counterclaims, including but not limited to
22
     all contractual and extra-contractual claims, are fully compromised and should be
23
     dismissed with prejudice and without an award of costs or fees to any of the Parties.
24

25

26

     STIPULATED MOTION TO DISMISS ALL CLAIMS WITH                    PAGE 1   Bullivant|Houser|Bailey PC
     PREJUDICE                                                                1700 Seventh Avenue, Suite 1810
                                                                              Seattle, Washington 98101-1397
                                                                              Telephone: 206.292.8930
      Case 2:18-cv-00176-SAB    ECF No. 21   filed 03/28/19   PageID.163 Page 2 of 3



 1        IT IS SO ORDERED this ___ day of March 2019.
 2

 3

 4
                                              THE HONORABLE STANLEY A. BASTIAN
 5

 6   Submitted by:

 7   BULLIVANT HOUSER BAILEY, PC
 8
     By   /s/ Daniel R. Bentson
 9        Daniel R. Bentson, WSBA #36825
          E-mail: dan.bentson@bullivant.com
10
          1700 Seventh Avenue, Suite 1810
11        Seattle, WA 98101
          206.292.8930
12

13        Attorneys for Plaintiff Berkley Assurance Company
14

15   LAW OFFICE OF JOHN H. GUIN, PLLC
16
     By   /s/ John H. Guin
17
          John H. Guin, WSBA #26794
18        E-mail: john@guinlaw.com
          601 West 1st Ave., Suite 1400
19        Spokane, WA 99201
20        509.570.7455

21        Attorney for Defendant Inland Washington, LLC
22
23

24

25

26

     STIPULATED MOTION TO DISMISS ALL CLAIMS WITH             PAGE 2   Bullivant|Houser|Bailey PC
     PREJUDICE                                                         1700 Seventh Avenue, Suite 1810
                                                                       Seattle, Washington 98101-1397
                                                                       Telephone: 206.292.8930
        Case 2:18-cv-00176-SAB      ECF No. 21    filed 03/28/19   PageID.164 Page 3 of 3



 1                                  CERTIFICATE OF SERVICE
 2            I hereby certify that on March 28, 2019, I electronically filed the foregoing
 3 with the Clerk of the Court using the e-filing system which will send notification

 4 of such filing to the persons listed below:
 5    John H. Guin
      LAW OFFICE OF JOHN H. GUIN,
 6
      PLLC
 7    601 West 1st Ave., Suite 1400
      Spokane, WA 99201
 8    Telephone: (509) 570-7455
 9    Facsimile: (509) 570-7401
      Email: john@guinlaw.com
10

11    Attorney for Defendant Inland
      Washington, LLC
12

13            Dated: March 28, 2019.
14

15                                                  /s/ Genevieve Schmidt
16                                                Genevieve Schmidt, Legal Assistant

17

18   4816-3814-9775.1


19

20

21

22
23

24

25

26

      STIPULATED MOTION TO DISMISS ALL CLAIMS WITH                 PAGE 3   Bullivant|Houser|Bailey PC
      PREJUDICE                                                             1700 Seventh Avenue, Suite 1810
                                                                            Seattle, Washington 98101-1397
                                                                            Telephone: 206.292.8930
